DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Independent Claim(s) 1, 7, and 16; and Dependent Claims 2-6, 8-15, and 17-20, are allowed.  The following is the Examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “determining a relative position and relative distance between two separate sensors on two separate underwater platforms;  scanning with the two separate sensors a same underwater feature from the two determined relative positions; creating a stereoscopic image of the underwater feature from the two scanned images” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Hinnant, Jr. (US 2015/0078123 A1), teaches synthetic underwater visualization system; wherein, Fig 1 illustrates a docking station (120) for submersible vehicles (130) that also serves to  provide power as well as a beacon to guide the vehicle (Col. 3, Lines 14-24).  Fig. 3 illustrates, number of submersible vehicles (130); docking interface (310) comprises a physical interface 
However, Hinnant, Jr. does not remedy the deficiencies as claimed because the claimed invention requires “two separate sensors are scanning the same image of the underwater feature, also where the relative position and distance between two separate sensors on two separate vehicles or platforms are determined and where the scanning is done by the two vehicles or platforms from the determined relative positions”.
Therefore, limitations, in combinations in the claims, were not found in the prior art.

Claim(s) 7 is essentially the same as Claim(s) 1 and refers to a method of mapping an underwater environment for the method of stereoscopic mapping an underwater location of Claim 1.  Therefore Claim(s) 7 is allowed for the same reason as applied to Claim(s) 1 above.

Claim(s) 16 is essentially the same as Claim(s) 1 and refers to an underwater platform for the method of stereoscopic mapping an underwater location of Claim 1.  Therefore Claim(s) 16 is allowed for the same reason as applied to Claim(s) 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645